DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “and it is noted that previously presented claim 13 recited "providing a common header information to both the first block and the second block, after determining a prediction information ... . " Accordingly, it is respectfully submitted that previously presented claim 13 clearly limited the scope of the claim according to a condition of whether or not to provide a common header information according to "determining a prediction information of the first block is the same as a prediction information of the second block."”
Examiner notes that Applicant’s argument is not clear.  Simply underlining a part of the claim language does not communicate what Applicant believes to be the limitation of that language.  
Examiner notes that the claims are not limited to any particular steps of determination.  And the decision in the prior art to code a parameter to be the same for all blocks in a set or to code parameters individually for each block indicates that the parameters were so determined by the encoder before encoding the information into the video.
If Applicant intends a more particular method of determination to be used, Applicant should claim the particular details of the intended method of determination.
Applicant argues:  “Applicant notes that the Examiner appears to take the position that the bi-directional motion vectors taught by Li correspond to the prediction information required by the claimed invention. However, it is noted that Li does not contain any disclosure related to comparison of the bi-directional motion vectors of a first block to bi-directional motion vectors of a second block.”
Examiner notes that (1) the cited portion of Li are directed to storing a for indicating motion information for a block or for a group of blocks, and (2) the claims do not recite a “comparison” of any quantity and do not limit the scope of prediction information to meaningfully distinguish over the examples in the prior art.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing important claim language to make sure it recites clear limitations corresponding to the subject matter of the claim.
Claim scope is not limited by claim language directed to a content of a signal (such as “information …”) but does not require steps to be performed, or by claim In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  “The functions corresponding to ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with a general purpose processor” In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.  Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01.

	
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in the Specification (“AAPA”) in view of US 20140185680 Li (“Li”).
Regarding Claim 13:  “A video coding apparatus that codes a current picture to generate a code string, the video coding apparatus comprising:
dividing the current picture into a plurality of blocks, the plurality of blocks including a first block and a second block;  (“In video coding, each coding target picture 1s divided into blocks which are coding units”  AAPA, Specification, Page 2, lines 5-6.)
generating a residual coefficient by calculating a difference between a prediction image which is generated for each of the plurality of blocks and the current picture; and
generating the code string based on the residual coefficient,  (“Transform processing such as a discrete cosine transform and quantization processing are performed on the obtained difference image, and a code string is generated …”  AAPA, Specification, Page 2, lines 16-18.)
AAPA does not discuss header information embodied in:  “providing a common header information to both the first block and the second block, after the determining the prediction information of the first block is the same as the prediction information of the second block, and … providing a prediction information of the first block as a header information of the first block to the first block and provides a prediction information of the second block as a header information of the second block to the second block, when the prediction information of the first block is different from the prediction information of the second block.”
Li teaches an embodiment of the above feature for storing prediction at a block level, or at a higher level to be shared by multiple blocks:  “The selection of the [determined] direction to be used for bi-directional motion vectors [prediction information] can be signaled at least as a high level flag at some header such as picture parameter set (PPS), sequence parameter set (SPS), slice or it can be signaled at a block level, such as largest coding unit (LCU), coding unit (CU), or prediction unit (PU) levels.”  Li, Paragraph 172.  
Thus, the first part of the claim is disclosed as the common header information is stored in picture parameter set (PPS), sequence parameter set (SPS), or a slice, and applies to all the blocks within these partitions [i.e. the second part of the claim is disclosed as header information signaled at a block level is individualized [different information] to each block.
Also note that substituting the above example of prediction information for any other prediction information conventional to the video compression standards, would be obvious because the alternatives are known (provided in the industry standards), storage of shared parameters in higher level headers is known (as indicated above), and it is generally desirable in the art of video compression to remove redundancy by coding shared information at higher levels of partition.  See Li, Paragraphs 173, 190, 193, 199, 226, and AAPA, Specification, Page 2, lines 7-12.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the claim feature above according to the embodiment taught in Li, in order to remove redundancy of coding each blocks with the same information by coding the common information at higher levels of partition that contain the sharing blocks.  See Li, Paragraph 173 and AAPA, Specification, Page 2, lines 7-12.
“determining a prediction information of the first block is the same as a prediction information of the second block;”  (“The selection of the direction to be used for bi-directional motion vectors can be signaled at least as a high level flag at some header such as picture parameter set (PPS), sequence parameter set (SPS), slice” partitions which contain multiple blocks embodying at 
AAPA does not teach “a processor; … and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform:  
Li teaches the above claim features in the context of processing data for video encoding: “a device may store instructions for the software in a suitable, non-transitory computer readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure.”  Li, Paragraph 54.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to use “a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform” signal processing as taught in Li, in order implement signal processing by programming a general purpose processor to implement the desired functions.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.